Citation Nr: 0929313	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-06 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs improved pension benefits. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and S.B.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1949 to August 
1949, and for one day in September 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran and his acquaintance, S.B., testified at a 
hearing in May 2009 before the undersigned Veterans Law 
Judge.  A transcript of those proceedings has been associated 
with the Veteran's claims file.


FINDING OF FACT

The Veteran's service did not include ninety days or more 
during a  period of war; discharge or release during a period 
of war for a service-connected disability; ninety consecutive 
days of active service beginning or ending during a period of 
war; or an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold 
eligibility requirements for VA nonservice-connected pension 
benefits.  38  U.S.C.A. § 1521 (West 2002 & Supp. 2008); 38  
C.F.R. §§ 3.2, 3.3, 3.6, 3.314 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), describes the notification and duty to assist 
obligations owed to claimants by VA.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  

In May 2005 the RO notified the Veteran of the information 
and evidence necessary to substantiate a claim for improved 
pension benefits, to include information and evidence that VA 
would seek to provide and information and evidence that the 
Veteran was expected to provide.  This notice specifically 
informed the Veteran of the basic eligibility requirements 
for an improved pension.  

With regard to the duty to assist, the RO attempted to obtain 
the Veteran's service treatment and personnel records and was 
informed of their unavailability.  Accordingly, the RO 
submitted several inquiries to the appropriate agencies to 
determine the dates of the Veteran's service.  The Veteran 
was subsequently given an additional opportunity to submit 
information and testimony at his May 2009 hearing before the 
undersigned Veterans Law Judge.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Eligibility for Improved Pension

VA improved pension, also called nonservice-connected 
pension, is a benefit payable to veterans of a period or 
periods of war because of nonservice-connected disability or 
age.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2008).  The qualifying periods of war for this benefit are 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era and the Persian Gulf War.  
38 C.F.R. § 3.3 (a)(3) (2008).  Pertinent to the Veteran's 
military service, the World War II period of war ended on 
December 31, 1946, and the Korean Conflict period of war 
began on June 27, 1950.  38 C.F.R. § 3.2 (2008).  

A veteran meets the basic eligibility requirements for 
improved pension if he served in active military, naval, or 
air service (1) for ninety days or more during a  period of 
war; (2) during a period of war and was discharged or 
released from such service for a service-connected disability 
without presumption of law;  (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38  U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2008). 

At the outset of this discussion, the Board notes that the 
Veteran's service treatment and personnel records were among 
those presumably lost in a fire at the National Military 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
1973.  The Board has kept this unfortunate situation in mind 
while addressing the Veteran's claim and realizes that in 
such situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

In his submitted statements and hearing testimony, the 
Veteran contends that he had two periods of service, one 
period of active duty while serving in World War II and one 
period while serving during the Korean War Era.  The Veteran 
reports that he was drafted during World War II, entered 
service sometime between 1942 to 1944, and was discharged 
sometime between 1945 and 1947.  He reports that during this 
period of service he was first stationed in Camp Chaffee, 
Arkansas, where he completed basic training and was attached 
to the 5th Armored Division; next stationed in Camp Carson, 
which was located in Colorado Springs, Colorado, where he 
served as a medic; and thereafter assigned to the 7th 
Ordinance Motor Transportation Battalion, also in Colorado 
Springs.  The Veteran further asserts that when he was 
discharged from this period of service, he agreed to a five-
year reserve obligation, and that during this period, he was 
recalled for active duty in 1949, where he was initially 
stationed at Fort Sam Houston in San Antonio, Texas, and 
later transferred to Fort Bliss in El Paso, Texas, where he 
and his spouse were given housing and where he was assigned 
to the Guided Missile School.

However, the Veteran has also testified that due to his 
advanced age and recent medical problems, his recollection of 
his service dates and experiences is imprecise.

Due to the fact that the Veteran's service records were 
presumably lost in the 1973 fire in St. Louis, as referenced 
above, there is little evidence of record, and the available 
evidence is somewhat confusing, requiring careful analysis.  

In a letter dated in July 2004, the National Personnel 
Records Center (NPRC) informed the Veteran that his records 
were not available and enclosed a Certification of Military 
Service that reflects service from August 1949 to September 
1950.  It appears that this service-date determination was 
based on a January 1951 travel pay document reflecting that 
the Veteran enlisted in the Reserve Corps in August 1949 and 
was released from active duty for training in September 1950.  
This 1951 document also reflects that the Veteran had two 
years of service at this time and that he was issued travel 
payment for roundtrip travel from Freeport, Texas to the 
Ellington Air Force Base in Houston, Texas.  

In April 2006, the NPRC clarified that the Veteran's service 
from August 1949 to January 1950 was entirely comprised of 
active duty for training (ACDUTRA).  See 38 C.F.R. 
§ 3.3(a)(3) (ACDUTRA is not a type of service for which an 
improved pension may be granted).  

However, in September 2006, the NPRC stated that their April 
2006 response was incorrect and that the Veteran had service 
(presumably active service, not ACDUTRA) from January 1949 to 
August 1949.  In an accompanying memorandum, a representative 
from the Records Management Center explains that after the 
Veteran's release from active duty in August 1949, he was 
reclassified by the Selective Service System in October 1949 
because he was over the age of draft eligibility.  
Thereafter, in September 1950 the Veteran was ordered to 
active duty for one day for the purpose of a physical 
examination and then returned to his home.  The memorandum 
further reflects that no evidence of the Veteran's claimed 
World War II service could be located.

In support of his claim, the Veteran has submitted copies of 
a photograph of a group of trainees of the Company C 85th 
Reconnaissance Battalion, which includes a photograph 
identified as the Veteran, and the foreword apparently 
accompanying this photograph from the Commanding Major 
General of the Headquarters 5th Armored Division.  The 
Veteran also submitted copies of a photograph of himself in 
his service uniform with a badge presumably demonstrating his 
affiliation with the 5th Armored Division, as well as a medic 
insignia.  Finally, the Veteran has  submitted a copy of a 
photograph of himself and a fellow service member in front of 
the Pioneers Museum, located in Colorado Springs, Colorado.

After a thorough review of all of the evidence of record, the 
Board concludes that the preponderance of the evidence 
supports a finding that the Veteran served on active duty 
from January 1949 to August 1949 and had one day of active 
service in September 1950.  The NPRC reports these dates of 
service based on its research of available alternate record 
sources, and those dates are consistent with the other 
evidence of record.  Specifically, a review of the February 
1951 travel payment record reflects a notation that the 
Veteran entered reserve service in August 1949, which 
corresponds to the month that the NPRC reports as the date 
the Veteran left active service (although there is some 
discrepancy regarding the precise date in August 1949 when 
compared to the date provided by the NPRC).  The document 
also reflects a notation of 60 months beside the date the 
Veteran entered reserve service, which presumably reflects 
that the Veteran had agreed to a 60-month, or 5-year, reserve 
commitment.  In his hearing testimony, the Veteran repeatedly 
mentions agreeing to a 5-year reserve commitment after his 
discharge from active duty.

Moreover, this February 1951 document reflects that the 
Veteran had two years of service at this time, which 
corresponds to the NPRC's report that he entered active duty 
in January 1949.  Furthermore, this document reflects that 
the Veteran was authorized to receive travel pay for a 
roundtrip from Freeport, Texas to an Air Force Base in 
Houston, Texas, as well as a reference that the Veteran and 
the other service members whose names are listed on this 
document were released from active duty from training in 
September 1950, all of which corresponds with the NPRC's 
report that the Veteran was activated for one day in 
September 1950 for the purposes of a physical examination, 
after which he returned to his home, discharged from service.

Finally, while the photographs submitted by the Veteran do 
verify that he was assigned to Company C of the 85th 
Reconnaissance Battalion, 5th Armored Division, these records 
do not corroborate the Veteran's reported World War II 
service, as he asserts.  This is because the foreword 
accompanying those photographs authored by the Commanding 
General of that division, mentions post World War II events.  

The Board has carefully considered the Veteran's statements 
and testimony when reaching this determination.  However, the 
Veteran reports that his memory of his service dates is 
imprecise, and the Board reached its determination after 
careful consideration of all available evidence, including 
evidence submitted by the Veteran.

Accordingly, having determined that the Veteran served on 
active duty from January 1949 to August 1949 and for one day 
in September 1950, the Board concludes that the Veteran does 
not have sufficient service to allow him entitlement to an 
improved pension.  Although the Veteran's one day of active 
duty was during the Korean Conflict, the Veteran's prior 
active service in 1949 did not include any service during a 
period of war, thus rendering him ineligible for an improved 
pension.  See 38  U.S.C.A. § 1521(j) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.3(a)(3) (2008). 

Given the service dates as determined above, a basis upon 
which to grant an improved pension has not been presented, 
and the Veteran's appeal is therefore denied.







ORDER

Basic eligibility for Department of Veterans Affairs improved 
pension benefits is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


